Exhibit 10.2

 

[g255601kc01i001.jpg]

 

 

 

UBS Bank USA

Variable Credit Line Account Number: (if applicable)

5V

04442

CP

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

Credit Line Account Application and

 

SS# / TIN

 

 

 

Agreement for Organizations and Businesses

HB

 

Internal Use Only

 

For Internal Use Only

 

 

 

 

 

 

 

 

 

 

 

 

 

Variable Credit Line Account at UBS Bank USA

 

 

 

 

 

 

 

 

 

 

 

 

 

ARQULE INC

 

5V

 

04442

 

CP

 

Fixed Credit Line Account at UBS Bank USA

 

 

 

 

 

 

 

 

5F

 

 

 

 

 

Collateral Account(s) at UBS Financial Services Inc.

 

Insert the information below for each UBS Financial Services Inc. account to be
pledged to secure the Borrower’s credit line.

 

Full Collateral (Securities) Account Title

 

Branch

 

Account Number

 

FA#

 

1)   ARQULE INC

 

CP

 

29354

 

CP16

 

2)

 

 

 

 

 

 

 

3)

 

 

 

 

 

 

 

4)

 

 

 

 

 

 

 

5)

 

 

 

 

 

 

 

6)

 

 

 

 

 

 

 

 

Credit Line Account

 

Select the type of credit line account:

x  Variable Credit Line Account

o  Fixed Credit Line Account

o  Both

 

If you do not indicate your preference you will be deemed to have selected the
“Both” option.

 

Account Ownership

 

Is this entity / organization a business that provides commercial goods or
services (i.e., an operating entity)?

x Yes     No o

 

Any changes or corrections to the information on this application must be
initialed by you.

 

Select the Organization/Business Structure:

 

x Corporation

o Corp- Subchapter ‘S’

o Limited Liability Company (LLC)

o Limited Liability Partnership (LLP)

o Limited Liability-Limited Partnership (LLLP)

o Sole Proprietorship

o Partnership-General

o Partnership-Limited

o Association

o Partnership-Invest Club

o Invest Club Membership

o Fed Charter-Credit Union

o Foundation-not for profit

o Endowment-not for profit

o State Charter-S&L Bank

o State Charter-Savings Bank

o State Charter-Comm Bank

o State Charter-Trust Co.

o State Charter-Credit Union

o State Charter-Indus Loan

o Fed Charter-Savings Assoc

o Fed Charter-Nat’l Bank

o Fed Charter-Trust Co.

o Govt Agency-Federal

o Govt Agency-Local Ent

o Govt Agency-State

 

Borrower Information

 

This section should be completed by the Organization/Business.

 

Borrower

 

Organization / Business Name ARQULE INC

Organization/Business is (please complete each item that applies):

 

1)  x  Incorporated

o  Unincorporated

2)  x  For Profit

o  Not For Profit

 

 

Industry Group (e.g., Construction, Service, etc.):  

 

Other     Biotech

 

 

 

Is the Organization/Business publicly listed?

o  No     x  Yes;     specify:

 

NASDAQ

 

ARQL

 

Exchange (NYSE, AMEX, or NASDAQ)

 

Ticker Symbol

 

Place of Formation / Incorporation

 

 

 

x  USA (if incorporated, specify State):

Delaware

 

o  Other (specify)

 

 

 

 

 

TIN: 04-3221586

Date of Incorporation / Establishment:

 

 

12/31/93

 

 

 

Location of Address

 

 

 

x  Business - Primary

o  Other ( please specify )

 

 

Street Address (If a P.O. Box, complete the Additional Address Information on
page 3.):

 

 

19 PRESIDENTIAL WAY

 

 

 

City:

State:

ZIP:

 

Woburn

MA

01801-1040

 

 

 

 

 

 

 

 

 

USA

 

 

 

 

 

Business Telephone Number:

 

 

781 994 0375

 

 

 

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

 

 

 

©2007 UBS Bank USA. All rights reserved.

 

 

Sign and date the application on page 4

 

--------------------------------------------------------------------------------


 

[g255601kc01i001.jpg]

 

 

 

UBS Bank USA

Variable Credit Line Account Number: (if applicable)

5V

04442

CP

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

SS# / TIN

 

 

 

 

 

 

Internal Use Only

 

Borrower Financial and Ownership Information At 3/31/08

 

Annual Income:

 

Liquid Assets:

$56.5 mill cash

$53.4 mill loss 2007

 

 

63.0 mill ARS

Net Worth

 

Fiscal Year End (indicate month)

$73.4 mill 3/31/08

 

December

 

 

Do you receive a substantial amount of your revenue/wealth (over 50%)
(trade/export) from a country outside of the United States?

o  Yes   x  No     If yes specify:

 

 

 

 

Country(ies):

 

 

Does the Borrower own 10% or more of the shares of any publicly traded company?

o  Yes   x  No     If yes, please specify company and %:

 

 

 

 

 

%

 

Are any of the Borrowers, business owners or directors/principal officers a
control person of UBS AG or its subsidiaries or affiliates?*

o  Yes   x  No     If yes, please specify company and %:

 

 

 

 

 

%

 

 

 

 

Is the Borrower an officer or member of the board of directors of UBS AG, its
subsidiaries or affiliates?*

o  Yes   x  No     If yes, please specify:

 

 

 

 

 

Subsidiary or Affiliate

 

Employee Name and SS#

 

 

Is the Borrower an immediate family member of an executive officer or member of
the board of directors of UBS AG? Immediate family member means a spouse or any
other relative residing in the Borrower’s household to whom the Borrower lends
financial support.

o  Yes   x  No     If yes, please specify:

 

 

 

 

 

Subsidiary or Affiliate

 

Employee Name and SS#

 

 

 

Will any of the loan proceeds be used to repay any debt or obligation owed to,
or purchase an asset from, UBS AG or its subsidiaries or affiliates?

o  Yes   x  No     If yes, please specify:

 

 

 

 

Subsidiary or Affiliate

 

 

 

--------------------------------------------------------------------------------

*For purposes these questions, “control” means a person or entity that either
(a) owns, controls or has the power to vote 25% or more of any class of voting
securities, (b) has the ability to control the election of the majority of the
directors of a company, or (c) has the power to exercise a controlling influence
over management policies. A person or entity is presumed to have control of a
company if the person or entity owns, controls or has the power to vote 10% or
more of any class of voting securities of the company and (i) the person is an
executive officer or director of the company or (ii) no other person has a
greater percentage of that class of voting securities.

 

Principal Officer/Beneficial Owner

 

Complete this section for the Principal Officer(s) of the borrower, or
beneficial owner for an LLC. To include additional principal officers please
photocopy this page and submit it with the application.

 

Principal Officer Name

 

SS#

Rob Weiskopf

 

 

 

 

 

Country of Citizenship:

 

Date of Birth

x   USA                       

o

Other (specify)

 

 

Passport/CEDULA and Green Card#: (If non-U.S. and no SS# specified)

                                                              /                                                             

 

Passport/CEDULA Country of Issuance:
USA

 

Street Address:

19 PRESIDENTIAL WAY

 

City:
Woburn

 

State:
MA

 

ZIP
01801-1040

 

 

 

 

 

 

 

USA

 

Telephone Number:

 

781 994 0375

 

 

 

 

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

 

 

 

©2007 UBS Bank USA. All rights reserved.

 

 

Sign and date the application on page 4

 

2

--------------------------------------------------------------------------------


 

[g255601kc01i001.jpg]

 

 

 

UBS Bank USA

Variable Credit Line Account Number: (if applicable)

5V

04442

CP

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

SS# / TIN

 

 

 

 

 

 

Internal Use Only

 

Credit Line Account Features

Check Writing

 

If you would like to receive Credit Line checks for your credit line account,
please enroll below:

o  Check here if you would like Credit Line checks.

Checks will be in the name of the Borrower.

Please print the address that you would like to appear on your checks.

 

 

 

 

 

Alternate Mailing Address for Checks

Print the mailing address for the delivery of checks if different from the
address on the checks:

 

 

 

 

Wire Instructions for Loan Payment: (In US Dollars)

Bank Name: UBS AG

Wire System Address: ABA 026007993

 

For Further Credit to the Account of: UBS Bank USA
Account Number: 101-WA-792479-000

 

For the Benefit of: Full Name
Account Number: 5[F or V] 00000

 

Senior Political Affiliation

 

Are you, any authorized signatories, beneficial owners, trustees, powers of
attorney or other individuals with authority to effect transactions, or any of
their immediate family members or close associates a:

 

I)

Current U.S. political official (as defined in section B below)?

x No   o Yes;   complete:

 

 

 

A) 

Political Official’s Name: 

 

 

 

 

 

 

 

 

 

B) 

Current Position:

o  President

o  Vice President

o  US Cabinet Member

 

 

 

 

 

 

 

 

 

o  Speaker of the House of Representatives

o  Supreme Court Justice

 

 

 

 

 

 

 

 

 

o  Chairman of the Joint Chiefs of Staff

o  Ambassador

 

 

 

 

 

 

C) 

Relationship to Client(s):

o  Self

o  Immediate family member

o  Close associate

 

 

 

 

 

 

 

 

 

o  Associated with business or trust

 

 

 

 

 

 

 

II)

Current or former Senior non-U.S. political official, non-U.S. Religious
Group/Organization, or Senior/Influential representative of a non-U.S. Religious
Group/Organization?

x  No    Yes;     complete:

 

 

 

 

 

 

 

 

 

 

Political Official’s Name:

 

 

 

 

 

 

 

 

 

 

 

Current or Former Position:

 

 

 

 

 

 

 

 

 

 

 

Relationship to Client(s):

o  Self

o  Immediate family member

o  Close associate

 

 

 

 

 

 

 

 

 

o  Associated with business or trust

 

 

 

 

 

 

 

 

Duplicate Party Addendum



Complete this section for each Duplicate Party to receive a duplicate credit
line account statement.

 

 

 

Internal Location Code (UBS Financial Services Inc. Use Only)

 

 

Name:

 

Country of Citizenship:

 

 

o   USA   o    Other (specify):

 

Street Address:

 

City:

State:         ZIP:

 

 

 

 

 

 

 

 

 

 

 

 

Additional Address Information

 

 

If the Borrower’s mailing address is a P.O. Box please provide a legal residence
address below.

 

 

First Name:

Last Name:

Street Address:

 

 

 

 

 

Location of Address:

 

 

 

 

 

o   Business - Primary

 

 

o   Business - Secondary

 

City:

State:         ZIP:

 

 

 

 

 

 

 

o   Other (Specify):

 

 

 

 

 

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

 

 

 

 

©2007 UBS Bank USA. All rights reserved.

 

 

Sign and date the application on page 4

 

3

--------------------------------------------------------------------------------


 

[g255601kc03i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

Borrower Agreement

 

BY SIGNING BELOW, THE BORROWER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT:

 

A     The Borrower has received and read a copy of this Borrower Agreement, the
attached Credit Line Account Application and Agreement (including the Credit
Line Agreement following this Borrower Agreement) and the Loan Disclosure
Statement explaining the risk factors that the Borrower should consider before
obtaining a loan secured by the Borrower’s securities account. The Borrower
agrees to be bound by the terms and conditions contained in the Credit Line
Account Application and Agreement (which terms and conditions are incorporated
by reference). Capitalized terms used in this Borrower Agreement have the
meanings set forth in the Credit Line Agreement.

 

B     THE BORROWER UNDERSTANDS AND AGREES THAT UBS BANK USA MAY DEMAND FULL OR
PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE OPTION AND WITHOUT
CAUSE, AT ANY TIME, AND THAT NEITHER FIXED RATE ADVANCES NOR VARIABLE RATE
ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR DURATION. THE BORROWER
UNDERSTANDS AND AGREES THAT ALL ADVANCES ARE SUBJECT TO COLLATERAL MAINTENANCE
REQUIREMENTS. THE BORROWER UNDERSTANDS THAT UBS BANK USA MAY, AT ANY TIME, IN
ITS DISCRETION, TERMINATE AND CANCEL THE CREDIT LINE REGARDLESS OF WHETHER OR
NOT AN EVENT HAS OCCURRED.

 

C     UNLESS DISCLOSED IN WRITING TO UBS BANK USA AT THE TIME OF THIS AGREEMENT,
AND APPROVED BY UBS BANK USA, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
UBS BANK USA. THE BORROWER WILL BE DEEMED TO REPEAT THIS AGREEMENT EACH TIME THE
BORROWER REQUESTS AN ADVANCE.

 

D     THE BORROWER UNDERSTANDS THAT BORROWING USING SECURITIES AS COLLATERAL
ENTAILS RISKS. SHOULD THE VALUE OF THE SECURITIES IN THE COLLATERAL ACCOUNT
DECLINE BELOW THE REQUIRED COLLATERAL MAINTENANCE REQUIREMENTS, UBS BANK USA
MAY REQUIRE THAT THE BORROWER POST ADDITIONAL COLLATERAL, REPAY PART OR ALL OF
THE BORROWER’S LOAN AND/OR SELL THE BORROWER’S SECURITIES. ANY REQUIRED
LIQUIDATIONS MAY INTERRUPT THE BORROWER’S LONG-TERM INVESTMENT STRATEGIES AND
MAY RESULT IN ADVERSE TAX CONSEQUENCES.

 

E     Neither UBS Bank USA nor UBS Financial Services Inc. provides legal or tax
advice.

 

F     Upon execution of this Credit Line Account Application and Agreement, the
Borrower will have supplied all of the information requested in the Application
and the Borrower declares it as true and accurate and further agrees to promptly
notify UBS Bank USA in writing of any material changes to any or all of the
information contained in the Application including information relating to the
Borrower’s financial situation.

 

G     Subject to any applicable financial privacy laws and regulations, data
regarding the Borrower and the Borrower’s securities accounts may be shared with
UBS Bank USA affiliates. Subject to any applicable financial privacy laws and
regulations, the Borrower requests that UBS Bank USA share such personal
financial data with non-affiliates of UBS Bank USA as is necessary or advisable
to effect, administer or enforce, or to service, process or maintain, all
transactions and accounts contemplated by this Agreement.

 

H     The Borrower authorizes UBS Bank USA and UBS Financial Services Inc. to
obtain a credit report or other credit references concerning the Borrower
(including making verbal or written inquiries concerning credit history) or to
otherwise verify or update credit information given to UBS Bank USA at any time.
The Borrower authorizes the release of this credit report or other credit
information to UBS Bank USA affiliates as it deems necessary or advisable to
effect, administer or enforce, or to service, process or maintain all
transactions and accounts contemplated by this Agreement, and for the purpose of
offering additional products, from time to time, to the Borrower. The Borrower
authorizes UBS Bank USA to exchange Borrower information with any party it
reasonably believes is conducting a legitimate credit inquiry in accordance with
the Fair Credit Reporting Act. UBS Bank USA may also share credit or other
transactional experience with the Borrower’s designated UBS Financial Services
Inc. Financial Advisor or other parties designated by the Borrower.

 

I      UBS Bank USA is subject to examination by various federal, state and
self-regulatory organizations and that books and records maintained by UBS Bank
USA are subject to inspection and subpoena by these regulators and by federal,
state, and local law enforcement officials. The Borrower also acknowledges that
such regulators and officials may, pursuant to treaty or other arrangements, in
turn disclose such information to the officials or regulators of other
countries, and that U.S. courts may be required to compel UBS Bank USA to
disclose such information to the officials or regulators of other countries. The
Borrower agrees that UBS Bank USA may disclose to such regulators and officials
information about the Borrower and transactions in the credit line account or
other accounts at UBS Bank USA without notice to the Borrower. In addition, UBS
Bank USA may in the context of a private dispute be required by subpoena or
other judicial process to disclose information or produce documentation related
to the Borrower, the credit line account or other accounts at UBS Bank USA. The
Borrower acknowledges and agrees that UBS Bank USA reserves the right, in its
sole discretion, to respond to subpoenas and judicial process as it deems
appropriate.

 

J     To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When
the Borrower opens an account with UBS Bank USA, UBS Bank USA will ask for the
Borrower’s name, address, and other information that will allow UBS Bank USA to
identify the Borrower. UBS Bank USA may also ask to see other identifying
documents. UBS Financial Services Inc. and UBS Bank USA are firmly committed to
compliance with all applicable laws, rules and regulations, including those
related to combating money laundering. The Borrower understands and agrees that
the Borrower must take all necessary steps to comply with the anti-money
laundering laws, rules and regulations of the Borrower’s country of origin,
country of residence and the sites of the Borrower’s transaction.

 

K     UBS Bank USA and its affiliates will act as creditors and, accordingly,
their interests may be inconsistent with, and potentially adverse to, the
Borrower’s interests. As a lender and consistent with normal lending practice,
UBS Bank USA may take any steps necessary to perfect its interest in the Credit
Line, issue a call for additional collateral or force the sale of the Borrower’s
securities if the Borrower’s actions or inactions call the Borrower’s
creditworthiness into question. Neither UBS Bank USA nor UBS Financial Services
Inc. will act as Client’s investment advisor with respect to any liquidation. In
fact UBS Bank USA will act as a creditor and UBS Financial Services Inc. will
act as a securities intermediary.

 

L     The Borrower understands that, if the Collateral Account is a managed
account with UBS Financial Services Inc., (i) in addition to any fees payable to
UBS Financial Services Inc. in connection with the Borrower’s managed account,
interest will be payable to the Bank on an amount advanced to the Borrower in
connection with the Credit Line Account, and (ii) the performance of the managed
account might not exceed the managed account fees and the interest expense
payable to the Bank in which case the Borrower’s overall rate of return will be
less than the costs associated with the managed account.

 

M.   UBS Bank USA may provide copies of all credit line account statements to
UBS Financial Services Inc. and to any Guarantor. The Borrower acknowledges and
agrees that UBS Bank USA may share any and all information regarding the
Borrower and the Borrower’s accounts at UBS Bank USA with UBS Financial Services
Inc. UBS Financial Services Inc. may provide copies of all statements and
confirmations concerning each Collateral Account to UBS Bank USA at such times
and in such manner as UBS Bank USA may request and may share with UBS Bank USA
any and all information regarding the Borrower and the Borrower’s accounts with
UBS Financial Services Inc.

 

IN WITNESS WHEREOF, the undersigned (“Borrower”) has signed this Agreement, or
has caused this Agreement to be signed in its

name by its duly authorized representatives, as of the date indicated below.

DATE:

6/30/08

 

Name of Borrower: ARQULE INC

 

By:

/s/ Rob Weiskopf

 

Title:  VP Finance, Corporate Controller & Treasurer

 

(Signature of Authorized Signatory of Borrower)* Rob Weiskopf

 

(Title of Authorized Signatory of Borrower)

 

The authorized signatory of the Borrower must be one of the Authorized Persons
designated on the applicable UBS Bank USA supplemental form excecuted by the
Borrower (e.g., the Supplemental Corporate Resolution Form (HP Form)).

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

4

--------------------------------------------------------------------------------


 

[g255601kc03i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

Credit Line Agreement - Demand Facility

 

THIS CREDIT LINE AGREEMENT (as it may be amended, supplemented or otherwise
modified from time to time, this “Agreement”) is made by and between the party
or parties signing as the Borrower on the Application to which this Agreement is
attached (together and individually, the “Borrower”) and UBS Bank USA (the
“Bank”) and, together with the Application, establishes the terms and conditions
that will govern the uncommitted demand loan facility made available to the
Borrower by the Bank. This Agreement becomes effective upon the earlier of
(i) notice from the Bank (which notice may be oral or written) to the Borrower
that the Credit Line has been approved and (ii) the Bank making an Advance to
the Borrower.

 

1)    Definitions

 

·      “Advance” means any Fixed Rate Advance or Variable Rate Advance made by
the Bank pursuant to this Agreement.

 

·      “Advance Advice” means a written or electronic notice by the Bank, sent
to the Borrower, the Borrower’s financial advisor at UBS Financial Services Inc.
or any other party designated by the Borrower to receive the notice, confirming
that a requested Advance will be a Fixed Rate Advance and specifying the amount,
fixed rate of interest and Interest Period for the Fixed Rate Advance.

 

·      “Application” means the Credit Line Account Application and Agreement
that the Borrower has completed and submitted to the Bank.

 

·      “Approved Amount” means the maximum principal amount of Advances that is
permitted to be outstanding under the Credit Line at any time, as specified in
writing by the Bank.

 

·      “Breakage Costs” and “Breakage Fee” have the meanings specified in
Section 6(b).

 

·      “Business Day” means a day on which both of the Bank and UBS Financial
Services Inc. are open for business. For notices and determinations of LIBOR,
Business Day must also be a day for trading by and between banks in U.S. dollar
deposits in the London interbank market.

 

·      “Collateral” has the meaning specified in Section 8(a).

 

·      “Collateral Account” means, individually and collectively, each account
of the Borrower or Pledgor at UBS Financial Services Inc. or UBS International
Inc., as applicable, that is either identified as a Collateral Account on the
Application to which this Agreement is attached or subsequently identified as a
Collateral Account by the Borrower or Pledgor in writing, together with all
successors to those identified accounts, irrespective of whether the successor
account bears a different name or account number.

 

·      “Credit Line” has the meaning specified in Section 2(a).

 

·      “Credit Line Account” means each Fixed Rate Account and each Variable
Rate Account of the Borrower that is established by the Bank in connection with
this Agreement and either identified on the Application or subsequently
identified as a Credit Line Account by the Bank by notice to the Borrower,
together with all successors to those identified accounts, irrespective of
whether any successor account bears a different name or account number.

 

·      “Credit Line Obligations” means, at any time of determination, the
aggregate of the outstanding principal amounts of all Advances, together with
all accrued but unpaid interest on the outstanding principal amounts, any and
all fees or other charges payable in connection with the Advances and any costs
of collection (including reasonable attorneys’ fees) and other amounts payable
by the Borrower under this Agreement, and any and all other present or future
obligations of the Borrower and the other respective Loan Parties under this
Agreement and the related agreements, whether absolute or contingent, whether or
not due or mature.

 

·     ”Event” means any of the events listed in Section 10.

 

·      “Fixed Rate Advance” means any advance made under the Credit Line that
accrues interest at a fixed rate.

 

·      “Guarantor” means any party who guaranties the payment and performance of
the Credit Line Obligations.

 

·      “Guaranty Agreement” means an agreement pursuant to which a Guarantor
agrees to guaranty payment of the Credit Line Obligations.

 

·      “Interest Period” means, for a Fixed Rate Advance, the number of days,
weeks or months requested by the Borrower and confirmed in the Advance Advice
relating to the Fixed Rate Advance, commencing on the date of (i) the extension
of the Fixed Rate Advance or (ii) any renewal of the Fixed Rate Advance and, in
each case, ending on the last day of the period. If the last day is not a
Business Day, then the Interest Period will end on the immediately succeeding
Business Day. If the last

Business Day would fall in the next calendar month, the Interest Period will end
on the immediately preceding Business Day. Each monthly or longer Interest
Period that commences on the last Business Day of a calendar month (or on any
day for

which there is no numerically corresponding day in the appropriate subsequent
calendar month) will end on the last Business Day of the appropriate calendar
month.

 

·      “Joint Borrower” has the meaning specified in Section 7(a).

 

·      “LIBOR” means, as of any date of determination:

 

(i)      for Variable Rate Advances, the prevailing London Interbank Offered
Rate for deposits in U.S. dollars having a maturity of 30 days as published in
The Wall Street Journal “Money Rates” Table on the date of the Advance; and

 

(ii)     for Fixed Rate Advances, the prevailing London Interbank Offered Rate
for deposits in U.S. dollars having a maturity corresponding to the length of
the Interest Period applicable to the Advance as quoted by the Bloomberg service
at 4:00 a.m. Eastern Standard Time on the date of the Advance.

 

If the rate ceases to be regularly published by The Wall Street Journal or
stated by the Bloomberg service, as applicable, LIBOR will be determined by the
Bank in its sole and absolute discretion. For any day that is not a Business
Day, LIBOR will be the applicable LIBOR in effect immediately prior to that day.

 

·      “Loan Party” means each Borrower, Guarantor and Pledgor, each in their
respective capacities under this Agreement or any related agreement.

 

·      “Person” means any natural person, company, corporation, firm,
partnership, joint venture, limited liability company or limited liability
partnership, association, organization or any other legal entity.

 

·      “Pledgor” means each Person who pledges to the Bank any Collateral to
secure the Credit Line Obligations (or to secure the obligations of any
Guarantor with respect to the guaranty of the Credit Line Obligations). Pledgors
will include (i) each Borrower who pledges Collateral to secure the Credit Line
Obligations, (ii) each Guarantor who has pledged collateral to secure the Credit

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

5

--------------------------------------------------------------------------------


 

[g255601kc03i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

 

 

 

 

 

5F

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

Line Obligations or its obligations under a Guaranty Agreement, (iii) any spouse
of a Borrower who executes a spouse’s pledge and consent agreement with respect
to a jointly held collateral account, (iv) any other joint account holder who
executes a joint account holder pledge and consent agreement with respect to a
jointly held collateral account, and (v) any other Person who executes a pledge
agreement with respect to the Credit Line.

 

·      “Premier Credit Line” means any Credit Line with an Approved Amount equal
to or greater than $250,000.

 

·      “Prime Credit Line” means any Credit Line with an Approved Amount less
than $250,000.

 

·      “Prime Rate” means the floating “Prime Rate” as published in The Wall
Street Journal “Money Rates” Table from time to time. The Prime Rate will change
as and when the Prime Rate as published in The Wall Street Journal changes. In
the event that The Wall Street Journal does not publish a Prime Rate, the Prime
Rate will be the rate as determined by the Bank in its sole and absolute
discretion.

 

·      “Securities Intermediary” has the meaning specified in Section 9.

 

·      “UBS Financial Services Inc.” means UBS Financial Services Inc. and its
successors.

 

·      “UBS-I” means UBS International Inc. and its successors.

 

·      “Variable Rate Advance” means any advance made under the Credit Line that
accrues interest at a variable rate.

 

2)    Establishment of Credit Line; Termination

 

a)    Upon the effectiveness of this Agreement, the Bank establishes an
UNCOMMITTED, demand revolving line of credit (the “Credit Line”) in an amount
equal to the Approved Amount. The Bank may, from time to time upon request of
the Borrower, without obligation and in its sole and absolute discretion,
authorize and make one or more Advances to the Borrower. The Borrower
acknowledges that the Bank has no obligation to make any Advances to the
Borrower. The Bank may carry each Variable Rate Advance in a Variable Rate
Account and may carry each Fixed Rate Advance in a Fixed Rate Account, but all
Advances will constitute extensions of credit pursuant to a single Credit Line.
The Approved Amount will be determined, and may be adjusted from time to time,
by the Bank in its sole and absolute discretion.

 

b)    THE BORROWER AND EACH OTHER LOAN PARTY UNDERSTAND AND AGREE THAT THE BANK
MAY DEMAND FULL OR PARTIAL PAYMENT OF THE CREDIT LINE OBLIGATIONS, AT ITS SOLE
AND ABSOLUTE DISCRETION AND WITHOUT CAUSE, AT ANY TIME, AND THAT NEITHER FIXED
RATE ADVANCES NOR VARIABLE RATE ADVANCES ARE EXTENDED FOR ANY SPECIFIC TERM OR
DURATION.

 

c)    UNLESS DISCLOSED IN WRITING TO THE BANK AT THE TIME OF THE APPLICATION,
AND APPROVED BY THE BANK, THE BORROWER AGREES NOT TO USE THE PROCEEDS OF ANY
ADVANCE EITHER TO PURCHASE, CARRY OR TRADE IN SECURITIES OR TO REPAY ANY DEBT
(I) USED TO PURCHASE, CARRY OR TRADE IN SECURITIES OR (II) TO ANY AFFILIATE OF
THE BANK. THE BORROWER WILL BE DEEMED TO REPEAT THE AGREEMENT IN THIS
SECTION 2(C) EACH TIME IT REQUESTS AN ADVANCE.

 

d)    Prior to the first Advance under the Credit Line, the Borrower must sign
and deliver to the Bank a Federal Reserve Form U-1 and all other documentation
as the Bank may require. The Borrower acknowledges that neither the Bank nor any
of its affiliates has advised the Borrower in any manner regarding the purposes
for which the Credit Line will be used.

 

e)    The Borrower consents and agrees that, in connection with establishing the
Credit Line Account, approving any Advances to the Borrower or for any other
purpose associated with the Credit Line, the Bank may obtain a consumer or other
credit report from a credit reporting agency relating to the Borrower’s credit
history. Upon request by the Borrower, the Bank will inform the Borrower:
(i) whether or not a consumer or other credit report was requested; and (ii) if
so, the name and address of the consumer or other credit reporting agency that
furnished the report.

 

f)     The Borrower understands that the Bank will, directly or indirectly, pay
a portion of the interest that it receives to the Borrower’s financial advisor
at UBS Financial Services Inc. or one of its affiliates. To the extent permitted
by applicable law, the Bank may also charge the Borrower fees for establishing
and servicing the Credit Line Account.

 

g)    Following each month in which there is activity in the Borrower’s Credit
Line Account in amounts greater than $1, the Borrower will receive an account
statement showing the new balance, the amount of any new Advances, year to date
interest charges, payments and other charges and credits that have been
registered or posted to the Credit Line Account.

 

h)    Each of the Loan Parties understands and agrees that the Bank may, at any
time, in its discretion, terminate and cancel the Credit Line regardless of
whether or not an Event has occurred. In the event the Bank terminates and
cancels the Credit Line the Credit Line Obligations shall be immediately due and
payable in full. If the Credit Line Obligations are not paid in full,

the Bank shall have the right, at its option, to exercise any or all of its
remedies described in Section 10 of this Agreement.

 

3)    Terms of Advances

 

a)    Advances made under this Agreement will be available to the Borrower in
the form, and pursuant to procedures, as are established from time to time by
the Bank in its sole and absolute discretion. The Borrower and each Loan Party
agree to promptly provide all documents, financial or other information in
connection with any Advance as the Bank may request. Advances will be made by
wire transfer of funds to an account as specified in writing by the Borrower or
by any other method agreed upon by the Bank and the Borrower. The Borrower
acknowledges and agrees that the Bank will not make any Advance to the Borrower
unless the collateral maintenance requirements that are established by the Bank
in its sole and absolute discretion have been satisfied.

 

b)    Each Advance made under a Premier Credit Line will be a Variable Rate
Advance unless otherwise designated as a Fixed Rate Advance in an Advance Advice
sent by the Bank to the Borrower. The Bank will not designate any Advance as a
Fixed Rate Advance unless it has been requested to do so by the Borrower (acting
directly or indirectly through the Borrower’s UBS Financial Services Inc.
financial advisor or other agent designated by the Borrower and acceptable to
the Bank). Each Advance Advice will be conclusive and binding upon the Borrower,
absent manifest error, unless the Borrower otherwise notifies the Bank in
writing no later than the close of business, New York time, on the third
Business Day after the Advance Advice is received by the Borrower.

 

c)    Each Advance made under a Prime Credit Line will be a Variable Advance.

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

6

--------------------------------------------------------------------------------


 

[g255601kc05i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

d)            Unless otherwise agreed by the Bank: (i) all Fixed Rate Advances
must be in an amount of at least $100,000; and (ii) all Variable Rate Advances
must be in an amount of at least $2,500. If the Borrower is a natural person,
the initial Variable Rate Advance under the Credit Line must be in an amount
equal to at least $25,001 (the “Initial Advance Requirement”). If the initial
Advance requested by the Borrower is made in the form of a check drawn on the
Credit Line that does not satisfy the Initial Advance Requirement, then, in
addition to and not in limitation of the Bank’s rights, remedies, powers or
privileges under this Agreement or applicable law, the Bank may, in its sole and
absolute discretion:

 

(i)                 pay the check drawn by the Borrower if, prior to paying that
check, the Bank makes another Advance to the Borrower, which Advance shall be in
an amount not less than $25,001; or

 

(ii)              pay the check drawn by the Borrower; or

 

(iii)           decline to pay (bounce) the check.

 

If the Bank elects option (ii), no interest shall accrue on the amount of the
Advance made by paying the check, and the amount of that Advance shall be due
and payable to the Bank immediately (with or without demand by the Bank).

 

4)            Interest

 

a)             Each Fixed Rate Advance will bear interest at a fixed rate for
the Interest Period specified in the related Advance Advice. The rate of
interest payable on each Fixed Rate Advance will be determined by adding a
percentage rate to LIBOR as of the date that the fixed rate is determined.

 

b)            Each Variable Rate Advance under a Premier Credit Line will bear
interest at a variable rate equal to LIBOR, adjusted daily, plus the percentage
rate that (unless otherwise specified by the Bank in writing) is shown on
Schedule I below for the Approved Amount of the Credit Line. For Premier Credit
Lines, the rate of interest payable on Variable Rate Advances is subject to
change without notice in accordance with fluctuations in LIBOR and in the
Approved Amount. On each day that LIBOR changes or the Approved Amount crosses
one of the thresholds that is indicated on Schedule I (or that is otherwise
specified by the Bank in writing), the interest rate on all Variable Rate
Advances will change accordingly.

 

c)             Each Variable Rate Advance under a Prime Credit Line will bear
interest at a variable rate equal to the Prime Rate, adjusted daily, plus the
percentage rate that (unless otherwise specified by the Bank in writing) is
shown on the attached Schedule II and that corresponds to the aggregate
principal amount outstanding under the Prime Credit Line on that day. For Prime
Credit Lines, the rate of interest payable on Variable Rate Advances is subject
to change without notice in accordance with fluctuations in the Prime Rate and
in the aggregate amount outstanding under the Prime Credit Line. On each date
that the Prime Rate changes or the aggregate principal amount outstanding under
the Prime Credit Line crosses one of the thresholds that is indicated on
Schedule II (or that is otherwise specified by the Bank in writing), the
interest rate on all Variable Rate Advances will change accordingly.

 

5)            Payments

 

a)             Each Fixed Rate Advance will be due and payable in full ON DEMAND
or, if not earlier demanded by the Bank, on the last day of the applicable
Interest Period. Any Fixed Rate Advance as to which the Bank has not made a
demand for payment and that is not paid in full or renewed, which renewal is in
the sole and absolute discretion of the Bank, (pursuant to procedures as may be
established by the Bank) as another Fixed Rate Advance on or before the last day
of its Interest Period, will be automatically renewed on that date as a U.S.
dollar denominated, Variable Rate Advance in an amount (based, in the case of
any conversion of a non-U.S. dollar denominated Fixed Rate Advance, upon the
applicable, spot currency exchange rate as of the maturity date, as determined
by the Bank) equal to the unpaid principal balance of the Fixed Rate Advance
plus any accrued but unpaid interest on the Fixed Rate Advance, which Variable
Rate Advance will then accrue additional interest at a variable rate as provided
in this Agreement.

 

b)            Each Variable Rate Advance will be due and payable ON DEMAND.

 

c)             The Borrower promises to pay the outstanding principal amount of
each Advance, together with all accrued but unpaid interest on each Advance, any
and all fees or other charges payable in connection with each Advance, on the
date the principal amount becomes due (whether by reason of demand, the
occurrence of a stated maturity date, by reason of acceleration or otherwise).
The Borrower further promises to pay interest in respect of the unpaid principal
balance of each Advance from the date the Advance is made until it is paid in
full. All interest will be computed on the basis of the number of days elapsed
and a 360-day year. Interest on each Advance will be payable in arrears as
follows:

 

(i)                 for Fixed Rate Advances - on the last day of the Interest
Period (or if the Interest Period is longer than three months, on the last day
of each three month period following the date of the Advance) and on each date
that all or any portion of the principal amount of the Fixed Rate Advance
becomes due or is paid; and

 

(ii)              for Variable Rate Advances - on the twenty-second day of each
month other than December, and on the thirty-first day of December, and on each
date that all or any portion of the principal amount of the Variable Rate
Advance becomes due or is paid.

 

To the extent permitted by law, interest charges on any Advance that are not
paid when due will be treated as principal and will accrue interest at a
variable rate from the date the payment of interest was due until it is repaid
in full.

 

d)            All payments of principal, interest or other amounts payable under
this Agreement will be made in immediately available funds and in the same
currency in which the Advance was made, which unless otherwise agreed by the
Bank, will be U.S. dollars. UBS Financial Services Inc. or UBS International
Inc., as applicable, may act as collecting and servicing agent for the Bank for
the Advances. All payments will be made by wire transfer of funds to an account
specified by the Bank or by another method agreed upon by the Bank and the
Borrower. Upon receipt of all payments, the Bank will credit the same to the
Credit Line Account. The Bank shall apply the proceeds of any payments in the
following order; first to any Breakage Costs, Breakage Fee, other fees, costs of
collection and expenses, second to accrued interest and third to the outstanding
principal amount of the related Advance.

 

e)             All payments must be made to the Bank free and clear of any and
all present and future taxes (including withholding taxes), levies, imposts,
duties, deductions, fees, liabilities and similar charges other than those
imposed on the overall net income of the Bank. If so requested by the Bank, the
Borrower will deliver to the Bank the original or a certified copy of each
receipt evidencing payment of any taxes or, if no taxes are payable in respect
of any payment under this Agreement, a certificate from each appropriate taxing
authority, or an opinion of counsel in form and substance and from counsel
acceptable to the Bank in its sole and absolute discretion, in either case
stating that the payment is exempt from or not subject

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

7

--------------------------------------------------------------------------------


 

[g255601kc05i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

to taxes. If any taxes or other charges are required to be withheld or deducted
from any amount payable by the Borrower under this Agreement, the amount payable
will be increased to the amount which, after deduction from the increased amount
of all taxes and other charges required to be withheld or deducted from the
amount payable, will yield to the Bank the amount stated to be payable under
this Agreement. If any of the taxes or charges are paid by the Bank, the
Borrower will reimburse the Bank on demand for the payments, together with all
interest and penalties that may be imposed by any governmental agency. None of
the Bank, UBS Financial Services Inc., UBS-I or their respective employees has
provided or will provide legal advice to the Borrower or any Loan Party
regarding compliance with (or the implications of the Credit Line and the
related guaranties and pledges under) the laws (including tax laws) of the
jurisdiction of the Borrower or any Loan Party or any other jurisdiction. The
Borrower and each Loan Party are and shall be solely responsible for, and the
Bank shall have no responsibility for, the compliance by the Loan Parties with
any and all reporting and other requirements arising under any applicable laws.

 

f)               In no event will the total interest and fees, if any, charged
under this Agreement exceed the maximum interest rate or total fees permitted by
law. In the event any excess interest or fees are collected, the same will be
refunded or credited to the Borrower. If the amount of interest payable by the
Borrower for any period is reduced pursuant to this Section 5(f), the amount of
interest payable for each succeeding period will be increased to the maximum
rate permitted by law until the amount of the reduction has been received by the
Bank.

 

6)            Prepayments; Breakage Charges

 

a)             The Borrower may repay any Variable Rate Advance at any time, in
whole or in part, without penalty.

 

b)            The Borrower may repay any Fixed Rate Advance, in whole or in
part. The Borrower agrees to reimburse the Bank, immediately upon demand, for
any loss or cost (“Breakage Costs”) that the Bank notifies the Borrower has been
incurred by the Bank as a result of (i) any payment of the principal of a Fixed
Rate Advance before the expiration of the Interest Period for the Fixed Rate
Advance (whether voluntarily, as a result of acceleration, demand or otherwise),
or (ii) the Customer’s failure to take any Fixed Rate Advance on the date agreed
upon, including any loss or cost (including loss of profit or margin) connected
with the Bank’s re-employment of the amount so prepaid or of those funds
acquired by the Bank to fund the Advance not taken on the agreed upon date.

 

Breakage Costs will be calculated by determining the differential between the
stated rate of interest (as determined in accordance with Section 4(a) of the
Agreement) for the Fixed Rate Advance and prevailing LIBOR and multiplying the
differential by the sum of the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) multiplied by the actual number of days remaining in the Interest
Period for the Fixed Rate Advance (based upon a 360-day year). The Borrower also
agrees to promptly pay to the Bank an administrative fee (“Breakage Fee”) in
connection with any permitted or required prepayment. The Breakage Fee will be
calculated by multiplying the outstanding principal amount of the Fixed Rate
Advance (or the principal amount of Fixed Rate Advance not taken by the
Borrower) by two basis points (0.02%) (with a minimum Breakage Fee of $100.00).
Any written notice from the Bank as to the amount of the loss or cost will be
conclusive absent manifest error.

 

7)            Joint Credit Line Account Agreement; Suspension and Cancellation

 

a)             If more than one Person is signing this Agreement as the
“Borrower”, each party (a “Joint Borrower”) will be jointly and severally liable
for the Credit Line Obligations, regardless of any change in business relations,
divorce, legal separation, or other legal proceedings or in any agreement that
may affect liabilities between the parties. Except as provided below for the
reinstatement of a suspended or cancelled Credit Line, and unless otherwise
agreed by the Bank in writing, the Bank may rely on, and each Joint Borrower
will be responsible for, requests for Advances, directions, instructions and
other information provided to the Bank by any Joint Borrower.

 

b)            Any Joint Borrower may request the Bank to suspend or cancel the
Credit Line by sending the Bank a written notice of the request addressed to the
Bank at the address shown on the Borrower’s periodic Credit Line Account
statements. Any notice will become effective three Business Days after the date
that the Bank receives it, and each Joint Borrower will continue to be
responsible for paying: (i) the Credit Line Obligations as of the effective date
of the notice, and (ii) all Advances that any Joint Borrower has requested but
that have not yet become part of the Credit Line Obligations as of the effective
date of the notice. No notice will release or in any other way affect the Bank’s
interest in the Collateral. All subsequent requests to reinstate credit
privileges must be signed by all Joint Borrowers comprising the Borrower,
including the Joint Borrower requesting the suspension of credit privileges. Any
reinstatement will be granted or denied in the sole and absolute discretion of
the Bank.

 

c)             All Credit Line Obligations will become immediately due and
payable in full as of the effective date of any suspension or cancellation of
the Credit Line. The borrower will be responsible for the payment of all charges
incurred on the Advances after the effective date. The Bank will not release any
Loan Party from any of the obligations under this Agreement or any related
agreement until the Credit Line Obligations have been paid in full and this
Agreement has been terminated.

 

8)            Collateral; Grant of Security Interest; Set-off

 

a)             To secure payment or performance of the Credit Line Obligations,
the Borrower assigns, transfers and pledges to the Bank,

and grants to the Bank a first priority lien and security interest in the
following assets and rights of the Borrower, wherever located and whether owned
now or acquired or arising in the future: (i) each Collateral Account; (ii) any
and all money, credit balances, certificated and uncertificated securities,
security entitlements, commodity contracts, certificates of deposit,
instruments, documents, partnership interests, general intangibles, financial
assets and other investment property now or in the future credited to or
carried, held or maintained in any Collateral Account; (iii) any and all
over-the-counter options, futures, foreign exchange, swap or similar contracts
between the Borrower and either UBS Financial Services Inc. or any of its
affiliates; (iv) any and all accounts of the Borrower at the Bank or any of its
affiliates; (v) any and all supporting obligations and other rights ancillary or
attributable to, or arising in any way in connection with, any of the foregoing;
and (vi) any and all interest, dividends, distributions and other proceeds of
any of the foregoing (collectively, the “Collateral”).

 

b)            The Borrower and if applicable, any Pledgor on the Collateral
Account, will take all actions reasonably requested by the Bank to evidence,
maintain and perfect the Bank’s first priority security interest in, and to
enable the Bank to obtain control over, the Collateral and any additional
collateral pledged by the Pledgors, including but not limited to making,
executing, recording and delivering to the Bank financing statements and
amendments thereto, control agreements, notices, assignments, listings, powers,
consents and other documents regarding the Collateral and the Bank’s security
interest in the Collateral in a form as the Bank

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

8

--------------------------------------------------------------------------------


 

[g255601kc05i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

reasonably may require. Each Loan Party irrevocably authorizes and appoints each
of the Bank and UBS Financial Services Inc., as collateral agent, to act as
their agent and attorney-in-fact to file any documents or to execute any
documents in their name, with or without designation of authority. Each Loan
Party acknowledges that it will be obligated in respect of the documentation as
if it had executed the documentation itself.

 

c)             The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees to maintain in a Collateral Account, at all times,
Collateral having an aggregate lending value as specified by the Bank from time
to time.

 

d)            The Bank’s sole duty for the custody, safe keeping and physical
preservation of any Collateral in its possession will be to deal with the
Collateral in the same manner as the Bank deals with similar property for its
own account. The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that the Bank will have no responsibility to act on
any notice of corporate actions or events provided to holders of securities or
other investment property included in the Collateral. The Borrower (and, if
applicable, any other Pledgor on the Collateral Account) agrees to (i) notify
the Bank promptly upon receipt of any communication to holders of the investment
property disclosing or proposing any stock split, stock dividend, extraordinary
cash dividend, spin-off or other corporate action or event as a result of which
the Borrower or Pledgor would receive securities, cash (other than ordinary cash
dividends) or other assets in respect of the investment property, and
(ii) immediately upon receipt by the Borrower or Pledgor of any of these assets,
cause them to be credited to a Collateral Account or deliver them to or as
directed by the Bank as additional Collateral.

 

e)             The Borrower (and, if applicable, any other Pledgor on the
Collateral Account) agrees that all principal, interest, dividends,
distributions, premiums or other income and other payments received by the Bank
or credited to the Collateral Account in respect of any Collateral may be held
by the Bank as additional Collateral or applied by the Bank to the Credit Line
Obligations. The Bank may create a security interest in any of the Collateral
and may, at any time and at its option, transfer any securities or other
investment property constituting Collateral to a securities account maintained
in its name or cause any Collateral Account to be redesignated or renamed in the
name of the Bank.

 

f)               If a Collateral Account has margin features, the margin
features will be removed by UBS Financial Services Inc. or UBS-I, as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If
there is a margin debit in the Collateral Account, such debit must be paid and
satisfied in full prior to the acceptance of this Agreement by the Bank.

 

g)            If the Collateral Account permits cash withdrawals in the form of
check writing, access card charges, bill payment and/or electronic funds
transfer services (for example, Resource Management Account®, Business Services
Account BSA®, certain Basic Investment Accounts and certain accounts enrolled in
UBS Financial Services Inc. Investment Solutions programs), the “Withdrawal
Limit” for the Collateral Account, as described in the documentation governing
the account will be reduced on an ongoing basis so that the aggregate lending
value of the Collateral remaining in the Collateral Account following the
withdrawal may not be less than the amount required pursuant to Section 8(c).

 

h)            In addition to the Bank’s security interest, the Bank will at all
times have a right to set off any or all of the Credit Line Obligations at or
after the time at which they become due, whether upon demand, at a stated
maturity date, by acceleration or otherwise, against all securities, cash,
deposits or other property in the possession of or at any time in any account
maintained with the Bank or any of its affiliates by or for the benefit of the
Borrower, whether carried individually or jointly with others. This right is in
addition to, and not in limitation of, any right the Bank may have at law or
otherwise.

 

i)                The Bank reserves the right to disapprove any Collateral and
to require the Borrower at any time to deposit into the Borrower’s Collateral
Account additional Collateral in the amount as the Bank requests or to
substitute new or additional Collateral for any Collateral that has previously
been deposited in the Collateral Account.

 

9)            Control

 

For the purpose of giving the Bank control over each Collateral Account and in
order to perfect the Bank’s security interests in the Collateral, the Borrower
and each Pledgor on the applicable Collateral Account consents to compliance by
UBS Financial Services Inc., UBS-I or any other securities intermediary (in any
case, the “Securities Intermediary”) maintaining a Collateral Account with
entitlement orders and instructions from the Bank (or from any assignee or
successor of the Bank) regarding the Collateral Account and any financial assets
or other property held therein without the further consent of the Borrower or
any other Pledgor on the applicable Collateral Account. Without limiting the
foregoing, the Borrower and each Pledgor on the Collateral Account acknowledges,
consents and agrees that, pursuant to a control agreement entered into between
the Bank and the Securities Intermediary:

 

 

a)

The Securities Intermediary will comply with entitlement orders originated by
the Bank regarding any Collateral Account without further consent from the
Borrower or any Pledgor. The Securities Intermediary will treat all assets
credited to a Collateral Account, including money and credit balances, as
financial assets for purposes of Article 8 of the Uniform Commercial Code.

 

 

 

 

b)

In order to enable the Borrower and any Pledgor on the applicable Collateral
Account to trade financial assets that are from time to time credited to a
Collateral Account, the Securities Intermediary may comply with entitlement
orders originated by the Borrower or any Pledgor on the applicable Collateral
Account (or if so agreed by the Bank, by an investment adviser designated by the
Borrower or any Pledgor on the applicable Collateral Account and acceptable to
the Bank and the Securities Intermediary) regarding the Collateral Account, but
only until the time that the Bank notifies the Securities Intermediary, that the
Bank is asserting exclusive control over the Collateral Account. After the
Securities Intermediary has received a notice of exclusive control and has had a
reasonable opportunity to comply, it will no longer comply with entitlement
orders originated by the Borrower or any Pledgor (or by any investment adviser
designated by the Borrower or any Pledgor) concerning the Collateral Account.
Notwithstanding the foregoing, however, and irrespective of whether it has
received any notice of exclusive control, the Securities Intermediary will not
comply with any entitlement order originated by the Borrower or any Pledgor (or
by any investment adviser designated by the Borrower or any Pledgor) to withdraw
any financial assets from a Collateral Account or to pay any money, free credit
balance or other amount owing on a Collateral Account (other than cash
withdrawals and payments not exceeding the “Withdrawal Limit” as contemplated in
Section 8 (g)) without the prior consent of the Bank.

 

10)     Remedies

 

a)             If any of the following events (each, an “Event”) occurs:

 

(i)                 the Borrower fails to pay any amount due under this
Agreement;

 

(ii)              the Borrower and/or any other relevant Loan Party fails to
maintain sufficient Collateral in a Collateral Account or any

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

9

--------------------------------------------------------------------------------


 

[g255601kc05i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

Guarantor fails to maintain collateral as required under its Guaranty Agreement;

 

(iii)       the Borrower or any other Loan Party breaches or fails to perform
any other covenant, agreement, term or condition that is applicable to it under
this Agreement or any related agreement, or any representation or other
statement of the Borrower (or any Loan Party) in this Agreement or in any
related agreement is incorrect in any material respect when made or deemed made;

 

(iv)          the Borrower or any other Loan Party dies or is declared (by
appropriate authority) incompetent or of unsound mind or is indicted or
convicted of any crime or, if not an individual, ceases to exist;

 

(v)             any voluntary or involuntary proceeding for bankruptcy,
reorganization, dissolution or liquidation or similar action is commenced by or
against the Borrower or any other Loan Party, or a trustee in bankruptcy,
receiver, conservator or rehabilitator is appointed, or an assignment for the
benefit of creditors is made, with respect to the Borrower or any other Loan
Party or its property;

 

(vi)          the Borrower or any Loan Party is insolvent, unable to pay its
debts as they fall due, stops, suspends or threatens to stop or suspend payment
of all or a material part of its debts, begins negotiations or takes any
proceeding or other step with a view to readjustment, rescheduling or deferral
of all or any part of its indebtedness, which it would or might otherwise be
unable to pay when due, or proposes or makes a general assignment or an
arrangement or composition with or for the benefit of its creditors;

 

(vii)       a Collateral Account (or any account in which collateral provided by
a Loan Party is maintained) or any portion thereof is terminated, attached or
subjected to a levy;

 

(viii) the Borrower or any Loan Party fails to provide promptly all financial
and other information as the Bank may request from time to time;

 

(ix)            any indebtedness of the Borrower or any other Loan Party in
respect of borrowed money (including indebtedness guarantied by the Borrower or
any other Loan Party) or in respect of any swap, forward, cap, floor, collar,
option or other derivative transaction, repurchase or similar transaction or any
combination of these transactions is not paid when due, or any event or
condition causes the indebtedness to become, or permits the holder to declare
the indebtedness to be, due and payable prior to its stated maturity;

 

(x)               final judgment for the payment of money is rendered against
Borrower (or any Loan Party) and, within thirty days from the entry of judgment,
has not been discharged or stayed pending appeal or has not been discharged
within thirty days from the entry of a final order of affirmance on appeal;

 

(xi)            any legal proceeding is instituted or any other event occurs or
condition exists that in the Bank’s judgment calls into question (A) the
validity or binding effect of this Agreement or any related agreement or any of
the Borrower’s (or any other Loan Party’s) obligations under this Agreement or
under any related agreement or (B) the ability of the Borrower (or any Loan
Party) to perform its obligations under this Agreement, or under any related
agreement; or

 

(xii)         the Bank otherwise deems itself or its security interest in the
Collateral insecure or the Bank believes in good faith that the prospect of
payment or other performance by any Loan Party is impaired.

 

then, the Credit Line Obligations will become immediately due and payable
(without demand) and the Bank may, in its sole and absolute discretion,
liquidate, withdraw or sell all or any part of the Collateral and apply the
same, as well as the proceeds of any liquidation or sale, to any amounts owed to
the Bank, including any applicable Breakage Costs and Breakage Fee. The Bank
will not be liable to any Loan Party in any way for any adverse consequences
(for tax effect or otherwise) resulting from the liquidation of appreciated
Collateral. Without limiting the generality of the foregoing, the sale may be
made in the Bank’s sole and absolute discretion by public sale on any exchange
or market where business is then usually transacted or by private sale, and the
Bank may be the purchaser at any public or private sale. Any Collateral that may
decline speedily in value or that customarily is sold on a recognized exchange
or market may be sold without providing any Loan Party with prior notice of the
sale. Each Loan Party agrees that, for all other Collateral, two calendar days
notice to the Loan Party, sent to its last address shown in the Bank’s account
records, will be deemed reasonable notice of the time and place of any public
sale or time after which any private sale or other disposition of the Collateral
may occur. Any amounts due and not paid on any Advance following an Event will
bear interest from the day following the Event until fully paid at a rate per
annum equal to the interest rate applicable to the Advance immediately prior to
the Event plus 2.00%. In addition to the Bank’s rights under this Agreement, the
Bank will have the right to exercise any one or more of the rights and remedies
of a secured creditor under the Utah Uniform Commercial Code, as then in effect.

 

b)             Nothing contained in this Section 10 will limit the right of the
Bank to demand full or partial payment of the Credit Line Obligations, in its
sole and absolute discretion and without cause, at any time, whether or not an
Event has occurred and is continuing.

 

c)              All rights and remedies of the Bank under this Agreement are
cumulative and are in addition to all other rights and remedies that the Bank
may have at law or equity or under any other contract or other writing for the
enforcement of the security

interest herein or the collection of any amount due under this Agreement.

 

d)             Any non-exercise of rights, remedies and powers by the Bank under
this Agreement and the other documents delivered in connection with this
Agreement shall not be construed as a waiver of any rights, remedies and powers.
The Bank fully reserves its rights to invoke any of its rights, remedies and
powers at any time it may deem appropriate.

 

11)     Representations, Warranties and Covenants by the Loan Parties

 

Each Borrower and each other Loan Party (if applicable) makes the following
representations, warranties and covenants (and each Borrower will be deemed to
have repeated each representation and warranty each time a Borrower requests an
Advance) to the Bank:

 

a)              Except for the Bank’s rights under this Agreement and the rights
of the Securities Intermediary under any account agreement, the Borrower and
each relevant Pledgor owns the Collateral, free of any interest or lien in favor
of any third party and free of any impediment to transfer;

 

b)             Each Loan Party: (i) if a natural Person, is of the age of
majority; (ii) is authorized to execute and deliver this Agreement and to
perform its obligations under this Agreement and any related agreement; (iii) is
not an employee benefit plan, as that term is defined by the Employee Retirement
Income Security Act of 1974, or an Individual

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

10

--------------------------------------------------------------------------------


 

[g255601kc05i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

Retirement Credit Line Account (and none of the Collateral is an asset of a plan
or account); and (iv) unless the Loan Party advises the Bank to the contrary, in
writing, and provides the Bank with a letter of approval, where required, from
its employer, is not an employee or member of any exchange or of any corporation
or firm engaged in the business of dealing, either as a broker or as principal,
in securities, bills of exchange, acceptances or other forms of commercial
paper;

 

c)              Neither the Borrower nor any Pledgor on the Collateral Account
has pledged or will pledge the Collateral or grant a security interest in the
Collateral to any party other than the Bank or the Securities Intermediary, or
has permitted or will permit the Collateral to become subject to any liens or
encumbrances (other than those of the Bank and the Securities Intermediary),
during the term of this Agreement;

 

d)             No Loan Party is in default under any material contract,
judgment, decree or order to which it is a party or by which it or its
properties may be bound;

 

e)              Each Loan Party has duly filed all tax and information returns
required to be filed and has paid all taxes, fees, assessments and other
governmental charges or levies that have become due and payable, except to the
extent such taxes or other charges are being contested in good faith and are
adequately reserved against in accordance with GAAP; and

 

f)                The Borrower and each relevant Pledgor (i) is and at all times
will continue to be the legal and beneficial owner of all assets held in or
credited to any Collateral Account or otherwise included in the Collateral,
(ii) does not hold any assets held in or credited to any Collateral Account or
otherwise included in the Collateral in trust or subject to any contractual or
other restrictions on use that would prevent the use of such assets to (a) repay
the Bank or (b) be pledged as Collateral in favor of the Bank.

 

12)     Indemnification; Limitation on Liability of the Bank and the Securities
Intermediary

 

Borrower agrees to indemnify and hold harmless the Bank and the Securities
Intermediary, their affiliates and their respective directors, officers, agents
and employees against any and all claims, causes of action, liabilities,
lawsuits, demands and damages, for example, any and all court costs and
reasonable attorneys fees, in any way relating to or arising out of or in
connection with this Agreement, except to the extent caused by the Bank’s or
Securities Intermediary’s breach of its obligations under this Agreement.
Neither the Bank nor the Securities Intermediary will be liable to any party for
any consequential damages arising out of any act or omission by either of them
with respect to this Agreement or any Advance or Collateral Account.

 

13)     Acceptance of Application and Agreement; Applicable Law

 

THIS APPLICATION AND AGREEMENT WILL BE RECEIVED AND ACCEPTED BY BANK IN THE
STATE OF UTAH, OR IF THIS APPLICATION AND AGREEMENT IS DELIVERED TO BANK’S
AGENT, UBS FINANCIAL SERVICES INC., IT WILL BE RECEIVED AND ACCEPTED WHEN
RECEIVED BY UBS FINANCIAL SERVICES INC.’S UNDERWRITING DEPARTMENT. DELIVERY OF
THE APPLICATION AND AGREEMENT TO THE BORROWER’S FINANCIAL ADVISOR AT UBS
FINANCIAL SERVICES INC. WILL NOT BE CONSIDERED RECEIPT OR ACCEPTANCE BY BANK.
ALL DECISIONS MADE BY BANK REGARDING THE CREDIT LINE WILL BE MADE IN UTAH.

 

THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
IN THE STATE OF UTAH AND, IN CONNECTION WITH THE CHOICE OF LAW GOVERNING
INTEREST, THE FEDERAL LAWS OF THE UNITED STATES.

 

14)     Assignment

 

This Agreement may not be assigned by the Borrower without the prior written
consent of the Bank. This Agreement will be binding upon and inure to the
benefit of the heirs, successors and permitted assigns of the Borrower. The Bank
may assign this Agreement, and this Agreement will inure to the benefit of the
Bank’s successors and assigns.

 

15)     Amendment

 

This Agreement may be amended only by the Bank at any time by sending written
notice, signed by an authorized officer of the Bank, of an amendment to the
Borrower. The amendment shall be effective as of the date established by the
Bank. This Agreement may not be amended orally. The Borrower or the Bank may
waive compliance with any provision of this Agreement, but any waiver must be in
writing and will not be deemed to be a waiver of any other provision of this
Agreement.

 

16)     Severability

 

If any provision of this Agreement is held to be invalid, illegal, void or
unenforceable, by reason of any law, rule, administrative order or judicial or
arbitral decision, the determination will not affect the validity of the
remaining provisions of this Agreement.

 

17)     Choice of Forum; Waiver of Jury Trial

 

a)              ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY JUDGMENT
ENTERED BY ANY COURT REGARDING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WILL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE THIRD
JUDICIAL DISTRICT COURT FOR THE STATE OF UTAH OR IN THE UNITED STATES DISTRICT
COURT FOR THE STATE OF UTAH. EACH OF THE LOAN PARTIES IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE THIRD JUDICIAL DISTRICT COURT FOR THE STATE OF
UTAH AND OF THE UNITED STATES DISTRICT COURT FOR THE STATE OF UTAH FOR THE
PURPOSE OF ANY SUCH ACTION OR PROCEEDING AS SET FORTH ABOVE AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
ACTION OR PROCEEDING. EACH OF THE LOAN PARTIES IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE NOW OR IN THE
FUTURE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

b)              EACH OF THE LOAN PARTIES (FOR ITSELF, ANYONE CLAIMING THROUGH IT
OR IN ITS NAME, AND ON BEHALF OF ITS EQUITY HOLDERS) IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY REGARDING ANY CLAIM BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

c)              Any arbitration proceeding between the Borrower (or any other
Loan Party) and the Securities Intermediary, regardless of whether or not based
on circumstances related to any court proceedings between the Bank and the
Borrower (or the other Loan Party), will not provide a basis for any stay of the
court proceedings.

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

11

--------------------------------------------------------------------------------


 

[g255601kc05i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

d)              Nothing in this Section 17 will be deemed to alter any agreement
to arbitrate any controversies which may arise between the Borrower (or any
other Loan Party) and UBS Financial Services Inc. or its predecessors, and any
claims between the Borrower or the Loan Party, as applicable, and UBS Financial
Services Inc. or its employees (whether or not they have acted as agents of the
Bank) will be arbitrated as provided in any agreement between the Borrower or
the Loan Party, as applicable, and UBS Financial Services Inc.

 

18)     State Specific Provisions and Disclosures

 

a)              For residents of Ohio:

 

The Ohio laws against discrimination require that all creditors make credit
equally available to all creditworthy customers, and that credit reporting
agencies maintain separate credit histories on each individual upon request. The
Ohio civil rights commission administers compliance with this law.

 

b)              For residents of Oregon:

 

NOTICE TO BORROWER: DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT. THIS
AGREEMENT PROVIDES FOR THE PAYMENT OF A PENALTY IF YOU WISH TO REPAY A FIXED
RATE ADVANCE PRIOR TO THE DATE PROVIDED FOR REPAYMENT IN THE AGREEMENT.

 

c)              For residents of Vermont:

 

NOTICE TO BORROWER: THE ADVANCES MADE UNDER THIS AGREEMENT ARE DEMAND LOANS AND
SO MAY BE COLLECTED BY THE LENDER AT ANY TIME. A NEW LOAN MUTUALLY AGREED UPON
AND SUBSEQUENTLY ISSUED MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

 

NOTICE TO JOINT BORROWER: YOUR SIGNATURE ON THE AGREEMENT MEANS THAT YOU ARE
EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES NOT PAY, THE
LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.

 

d)              For residents of California:

 

(i)                Any person, whether married, unmarried, or separated, may
apply for separate credit.

 

(ii)            As required by law, you are notified that a negative credit
report reflecting on your credit record may be submitted to a credit reporting
agency if you fail to fulfill the terms of your credit obligations.

 

(iii)        The Borrower will notify the Bank, within a reasonable time, of any
change in the Borrower’s name, address, or employment.

 

(iv)           The Borrower will not attempt to obtain any Advance if the
Borrower knows that the Borrower’s credit privileges under the Credit Line have
been terminated or suspended.

 

(v)               The Borrower will notify the Bank by telephone, telegraph,
letter, or any other reasonable means that an unauthorized use of the Credit
Line has occurred or may occur as the result of the loss or theft of a credit
card or other instrument identifying the Credit Line, within a reasonable time
after the Borrower’s discovery of the loss or theft, and will reasonably assist
the Bank in determining the facts and circumstances relating to any unauthorized
use of the Credit Line.

 

19)     Account Agreement

 

Each Loan Party acknowledges and agrees that this Agreement supplements their
account agreement(s) with the Securities Intermediary relating to the Collateral
Account and, if applicable, any related account management agreement(s) between
the Loan Party and the Securities Intermediary. In the event of a conflict
between the terms of this Agreement and any other agreement between the Loan
Party and the Securities Intermediary, the terms of this Agreement will prevail.

 

20)     Notices

 

Unless otherwise required by law, all notices to a Loan Party may be oral or in
writing, in the Bank’s discretion, and if in writing, delivered or mailed by the
United States mail, or by overnight carrier or by telecopy to the address of the
Loan Party shown on the records of the Bank. Each Loan Party agrees to send
notices to the Bank, in writing, at such address as provided by the Bank from
time to time.

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

12

--------------------------------------------------------------------------------


 

[g255601kc07i001.jpg]

 

 

 

 

UBS Bank USA

 

Variable Credit Line Account Number: (if applicable)

 

5V

04442

CP

 

 

 

 

 

 

 

Fixed Credit Line Account Number: (if applicable)

 

5F

 

 

 

 

 

 

 

 

 

 

SS# / TIN

 

 

 

Credit Line Agreement

 

 

Internal Use Only

 

Schedule I to UBS Bank USA Credit Line Agreement

 

Schedule of Percentage Spreads Over LIBOR

 

Aggregate Approved Amount

 

Spread Over LIBOR

 

$250,000 to $499,999

 

2.750

%

$500,000 to $999,999

 

1 .750

%

$1,000,000 to $4,999,999

 

1.500

%

$5,000,000 and over

 

1 .250

%

 

Schedule II to UBS Bank USA Credit Line Agreement

 

Schedule of Percentage Spreads Over Prime

 

Outstanding Amount under Credit Line

 

Spread Over Prime

 

$0 to $24,999

 

3.125

%

$25,000 to $49,999

 

2.625

%

$50,000 to $74,999

 

2.125

%

$75,000 to $99,999

 

1.625

%

$100,000 to $249,999

 

1.375

%

 

NOTICE TO CO-SIGNER (Traduccion en Ingles Se Requiere Por La Ley)

 

You are being asked to guarantee this debt. Think carefully before you do. If
the borrower doesn’t pay the debt, you will have to. Be sure you can afford to
pay if you have to, and that you want to accept this responsibility.

 

You may have to pay to the full amount of the debt if the borrower does not pay.
You may also have to pay late fees or collection costs, which increase this
amount.

 

The creditor can collect this debt from you without first trying to collect from
the borrower. The creditor can use the same collection methods against you that
can be used against the borrower, such as suing you, garnishing your wages, etc.
If this debt is ever in default, that fact may become a part of your credit
record.

 

This notice is not the contract that makes you liable for the debt.

 

AVISO PARA EL FIADOR (Spanish Translation Required By Law)

 

Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de
ponerse de acuerdo. Si la persona que ha pedido este prestamo no paga la deuda,
usted tendra que pagarla. Este seguro de que usted podra pagar si sea obligado a
pagarla y de que usted desea aceptar la responsabilidad.

 

Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted
tenga que pagar la suma total de la deuda, mas los cargos por tardarse en el
pago o el costo de cobranza, lo cual aumenta el total de esta suma.

 

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de
cobrarle al deudor. Los mismos metodos de cobranza que pueden usarse contra el
deudor, podran usarse contra usted, tales como presentar una demanda en corte,
quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligacion de
pagar esta deuda, se puede incluir esa informacion en la historia de credito de
usted.

 

Este aviso no es el contrato mismo en que se le echa a usted la responsabilidad
de la deuda.

 

 

©2007 UBS Bank USA. All rights reserved.

HB Rev 04/07 HB LOAD SPEDOC UX E HB V102

Sign and date the application on page 4

 

13

--------------------------------------------------------------------------------


 

Credit Line Account:

 

  Collateral Account:

 

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT

 

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Bank USA (the “Bank”) and the borrower named in the signature area below
(the “Borrower”), dated as of the date hereof (as amended or otherwise modified
from time to time, the “Agreement”). This Addendum and the Agreement shall not
become effective and binding upon the Bank until this Addendum has been executed
by the Borrower and accepted by the Bank at its home office. Any conflict
between the terms of the Agreement and this Addendum shall be resolved in
accordance with the terms of this Addendum. Defined terms used herein to have
the respective meanings set forth in the Agreement unless otherwise defined in
this Addendum.

 

A.            Bank and the Borrower acknowledge and agree that:

 

1. The Agreement is amended by adding the following as Section 3 e):

 

“The Borrower acknowledges that the Bank will not make an Advance against the
Collateral in amounts equal to the fair market or par value of the Collateral
unless the Borrower arranges for another person or entity to provide additional
collateral or assurances on terms and conditions satisfactory to the Bank. In
requesting an Approved Amount equal to the par value of the Collateral, the
Borrower has arranged for UBS Financial Services Inc. to provide, directly or
through a third party, the pledge of additional collateral and/or assurances to
the Bank so that the Bank will consider making Advances from time to time in
accordance with the terms of this Agreement and in amounts equal to, in the
aggregate, the par value of the Collateral at the date of an Advance. In
addition, the Borrower, the Bank and UBS Financial Services Inc. acknowledge and
agree that if (a) the Bank is repaid all of the Credit Line Obligations due to
the Bank under the Agreement and this Addendum and (b) as part of such
repayment, the Bank realizes on the additional collateral and/or assurances
pledged or otherwise provided by UBS Financial Services and/or any such third
party to the Bank, then the Agreement shall not terminate and the Bank shall
automatically assign to UBS Financial Services Inc. and any such third party,
and UBS Financial Services Inc. and any such third party shall automatically
assume and be subrogated to, all of the Bank’s rights, claims and interest in
and under the Agreement and this Addendum, including without limitation, the
security interest in the Collateral granted the Bank under the Agreement and
this Addendum (further including, without limitation, interest, dividends,
distributions, premiums, other income and payments received in respect of any
Collateral) to the extent of the amount that the Bank has realized on all or any
part of the additional collateral and/or assurances pledged or otherwise
provided by UBS Financial Services and/or any such third party to the Bank in
order to effect the repayment of the Credit Line Obligations due to the Bank
under the Agreement. Upon such automatic assignment and subrogation, UBS
Financial Services Inc. and any such third party shall be entitled to directly
exercise any and all rights and remedies afforded the Bank under the Agreement,
this Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”

 

2. Section 4 c) of the Agreement is deleted in its entirety and replaced with
the following:

 

“Each Variable Rate Advance under a Prime Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by the Bank in writing) is shown on Schedule I below
for the Approved Amount of the Credit Line. For Prime Credit Lines, the rate of
interest payable on Variable Rate Advances is subject to change without notice
in accordance with fluctuations in

 

--------------------------------------------------------------------------------


 

LIBOR. On each day that LIBOR changes (or that is otherwise specified by the
Bank in writing), the interest rate on all Variable Rated Advances will change
accordingly.”

 

3. The Agreement is amended by adding the following as Section 5 g):

 

“Borrower will make additional payments (“Additional Payments”) as follows:

 

·                 The proceeds of any liquidation, redemption, sale or other
disposition of all or part of the auction rate securities in the Collateral
Account (the “Pledged ARS”) will be automatically transferred to Bank as
payments. The amount of these payments will be determined by the proceeds
received in the Collateral Account, and may be as much as the total Credit Line
Obligations.

 

·                 All other interest, dividends, distributions, premiums, other
income and payments that are received in the Collateral Account in respect of
any Collateral will be automatically transferred to Bank as payments. These are
referred to as “ARS Payments.” The amount of each ARS Payment will vary, based
on the proceeds received in the Collateral Account. Bank estimates that the ARS
Payments will range from zero to fifteen ($15.00) dollars per month per $1,000
in par value of Pledged ARS. Bank will notify Borrower at least ten (10) days in
advance of any ARS Payment that falls outside of this range. If Borrower would
prefer to have advance notice of each payment to be made to Advances, Borrower
may cancel ARS Payments as described below.

 

·                 Borrower agrees that any cash, check or other deposit (other
than a deposit of securities) made to the Collateral Account is an individual
authorization to have such amount transferred to Bank as a payment. The amount
of each payment is the amount of the deposit.

 

Each Additional Payment will be applied, as of the date received by Bank, in the
manner set forth in the last sentence of Section 5 d). Borrower acknowledges
that neither Bank nor UBS Financial Services Inc. sets or arranges for any
schedule of Additional Payments. Instead, Additional Payments will be
transferred automatically from the Collateral Account whenever amounts are
received in the Collateral Account, generally on the second Business Day after
receipt.

 

Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
Bank receives such notice. If Borrower stops ARS Payments, Borrower will
continue to be obligated to pay principal, interest, and other amounts pursuant
to the Agreement. If Borrower elects to cancel ARS Payments, all other
Additional Payments will be cancelled. Cancelling ARS Payments and Additional
Payments may result in higher interest charges by Bank because amounts received
in the Collateral Account will not be automatically transferred and credited.
Any amounts received in the Collateral Account will remain in the Collateral
Account unless Bank permits you to withdraw all or part of such amounts. Your
notice to cancel must be sent to: Attention: Head of Credit Risk Monitoring, UBS
Bank USA, 299 South Main Street, Suite 2275, Salt Lake City, Utah 84111, or call
(801) 741-033 1.

 

Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then Bank may, in its sole discretion (1) capitalize unpaid interest as an
additional Advance, although Bank generally will capitalize interest only if the
total of all Advances will be under the Credit Line, or (2) require Borrower to
make payment of all accrued and unpaid interest.”

 

4. The Agreement is amended by adding the following as Section 10 e):

 

“The Borrower agrees that in the event the Bank determines to liquidate or sell
any Collateral, the Bank shall, to the fullest extent permitted by applicable
law, have the right to do so in any manner, including, without limitation, the
sale of Collateral individually or in a block, for cash or for credit, in a
public or private sale, with or without public notice, through the use of sealed
bids or otherwise, with the aid of any advisor or agent who may be an affiliate
of the Bank or in any other manner as the Bank in its sole discretion shall
choose. The Borrower acknowledges that the price the Bank obtains for Collateral
in the Bank’s chosen method of

 

2

--------------------------------------------------------------------------------


 

sale may be lower than might be otherwise obtained in another method of sale,
and the Borrower hereby agrees that any such sale shall not be considered to be
not commercially reasonable solely because of such lower price. The Borrower
understands that there may not be a liquid market for the Collateral and that,
as a result, the price received for the Collateral upon liquidation or sale by
the Bank may be substantially less than the Borrower paid for such Collateral or
than the last market value available for it, if any. The Borrower further agrees
that any sale by the Bank shall not be considered to be not commercially
reasonable solely because there are few (including only one) or no third parties
who submit bids or otherwise offer to buy the Collateral. The Borrower
understands that the Bank’s sale of any of the Collateral may be subject to
various state and federal property and/or securities laws and regulations, and
that compliance with such laws and regulations may result in delays and/or a
lower price being obtained for the Collateral. The Borrower agrees that the Bank
shall have the right to restrict any prospective purchasers to those who, in the
Bank’s sole discretion, the Bank deems to be qualified. The Borrower
acknowledges that the Bank shall have sole authority to determine, without
limitation, the time, place, method of advertisement and manner of sale and that
the Bank may delay or adjourn any such sale in its sole discretion. The Borrower
expressly authorizes the Bank to take any action with respect to the Collateral
as the Bank deems necessary or advisable to facilitate any liquidation or sale,
and the Borrower agrees that the Bank shall not be held liable for taking or
failing to take any such action, regardless if a greater price may have been
obtained for the Collateral if such action was or was not taken, as applicable.
The Borrower hereby waives, to the fullest extent permitted by law, any legal
right of appraisal, notice, valuation, stay, extension, moratorium or redemption
that the Borrower would otherwise have with respect to a sale of the
Collateral.”

 

5. The Agreement is amended by adding the following as Section 11 f):

 

“In connection with any Collateral consisting of securities commonly referred to
as “Auction Rate Securities” (which for greater certainly, include, without
limitation, debt securities on which the interest rate payable is periodically
re-set by an auction process and/or equity securities on which any dividend
payable is periodically re-set by an auction process), if at any time any such
Auction Rate Securities may be sold, exchanged, redeemed, transferred or
otherwise conveyed by the Borrower for gross proceeds that are, in the
aggregate, not less than the par value of such securities (a “Par Value
Liquidation”), the Borrower agrees (i) to immediately effect such Par Value
Liquidation and (ii) that the proceeds of any such Par Value Liquidation so
effected shall be immediately and automatically used to pay down any and all
outstanding Credit Line Obligations to the extent of such proceeds. The Borrower
hereby acknowledges and agrees with the Bank and directs UBS Financial Services
Inc. that to the extent permitted by applicable law, this section shall
constitute an irrevocable instruction, direction and standing sell order to UBS
Financial Services Inc. to effect a Par Value Liquidation to the extent it is
possible to do so at any time during the term of this Agreement. The Borrower
further agrees with the Bank and UBS Financial Services Inc. to execute and
deliver to the Bank and/or UBS Financial Services Inc. such further documents
and agreements as may be necessary in the sole and absolute discretion of the
Bank and/or UBS Financial Services Inc. to effect the foregoing irrevocable
instruction, direction and standing sell order.”

 

6. The Agreement is amended by adding the following as Section 21:

 

“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to the Bank under the Agreement; and (ii) acknowledges, admits and
agrees that it has no and shall assert no defenses, offsets, counterclaims or
claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of the Bank.”

 

3

--------------------------------------------------------------------------------


 

7. Schedules I and II to the Agreement are deleted in their entirety and
replaced with the following Schedule I:

 

Schedule I to UBS Bank USA Credit Line Agreement

 

Schedule of Percentage Spreads Over LIBOR

 

Aggregate Approved Amount

 

Spread Over LIBOR

 

 

 

 

 

$25,001 and over

 

1 .00

%

 

The Bank reserves the right to change the Spread over LIBOR, in its sole and
absolute discretion and without notice to Borrower, if at any time the
Collateral which consists of securities commonly referred to as “Auction Rate
Securities” may be sold, exchanged, redeemed, transferred or otherwise conveyed
by Borrower for gross proceeds that are, in the aggregate, not less than the par
value of such securities.”

 

8. The Bank and the Borrower acknowledge and agree that notwithstanding anything
to the contrary in the Agreement, Borrower shall not request and the Bank shall
not make a Fixed Rate Advance.

 

9.     Section 8 f) of the Agreement is deleted in its entirety and replaced
with the following:

 

“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features, such as check writing, cards, bill payment, or electronic funds
transfer services, all such features shall be removed by UBS Financial Services
Inc. or UBS International Inc., as applicable.”

 

10.   The Bank and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

 

11. The Agreement is amended by adding the following as Section 23:

 

“The Borrower understands, acknowledges and agrees that the Bank shall have no
obligation to extend any further credit to the Borrower.”

 

4

--------------------------------------------------------------------------------


 

B.            This Addendum may be signed in multiple original counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

 

 

Borrower Name:

 

 

 

By:

/s/ Rob Weiskopf

 

Name:

 Rob Weiskopf

 

Title:

VP Finance Corporate Controller and Treasurer

 

 

 

 

 

UBS BANK USA

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: 6/30/08

 

 

5

--------------------------------------------------------------------------------


 

Re:  Account Number CP 29354 (the “Account”)

 

ADDENDUM TO CREDIT LINE AGREEMENT

 

The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (the “Bank”) with respect to certain assest
held through the above-referenced non-discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including, without limitation, Section 19 of the Credit Line
Agreement) or the existing. Corporate Cash Management Account Agreement
applicable to the Account (the “Account Agreement the terms of the Credit Line
Agreement supplement, but do not replace, the existing Account Agreement as
follows: (1) the terms of the Credit Line Agreement (as amended from time to
time, in accordance with its terms) shall govern with respect to any matters,
issues or disputes related directly to, or arising directly from, the extension
of credit and/or the status of Client as borrower and the Bank as lender
pursuant to the Credit-Line Agreement (e.g., matters relating to the loan
account(s) established at the Bank pursuant to the Credit Line Agreement; the
terms of any borrowing or extension of credit under the Credit Line Agreement
and/or the indemnification of the Bank as a lender); and.(ii) the terms of the
Account Agreement (as amended from time to time, in accordance with its terms)
shall govern with respect to all other matters (e.g., matters relating to the
Account established at the Firm pursuant to the Account Agreement, the Firm’s
trading authority and activities and/or the indemnification of the Firm for the
services it provides under the Account Agreement).

 

Without limiting the generality of the foregoing, Client further understands and
agrees that:

 

(A)  If applicable, Client may continue to receive Financial Advisor Reports
with respect to the Account, as described in Section 8 of the Account Agreement,
and Client’s receipt of such reports remains subject to the previsions of
Section 8 of the Account Agreement.

 

(B)       Solely with respect to disputes arising out of the extension of credit
and/or the status of Client as borrower and the Bank as lender pursuant to the
Credit Line Agreement, the choice of law provisions of Section 13 of the Credit
Line Agreement and the dispute resolution provisions of Section 17 of the Credit
Line Agreement shall govern. With respect to any other disputes relating to the
Account, the choice of law. provisions of Section 14 of the Account Agreement
and the dispute resolution provisions of Section 15 of the Account Agreement
shall continue to govern.

 

(C)       If Client elected or in the future elects to adopt Exhibit B to the
Account Agreement, the Firm may continue to exercise the limited discretion
descried therein with respect to the Account.

 

(D)      If Client elected or in the future elects to adopt Exhibit C to the
Account Agreement, the terms set forth in Exhibit C shall continue to govern
with respect to the Account and any investment policy statement associated with
the Account.

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed this 30th day of June 2008,

 

 

 

 

Client’s Name:

ArQule, Inc.

 

 

By:

/s/ Rob Weiskopf

 

 

 

 

Name:

Rob Weiskopf

 

 

 

 

Title:

VP Finance Corporate Controller and Treasurer

 

 

--------------------------------------------------------------------------------